Mr. Justice Chytraus delivered the opinion of the court. The judgment this writ of error was sued out to reverse was rendered against the plaintiff in error in an action by it against the Pittsburg, Cincinnati, Chicago & St. Louis Bailroad Company, the Union Stock Yards & Transit Company, the Chicago & Northwestern Bailroad Company and the Chicago Terminal Transfer Bailroad Company. Findings in the trial court were in favor of the defendants and judgment was entered upon the findings and against the plaintiff for costs. The suit was brought by the city to recover from the defendants $716.46, being for money laid out and expended for repairs of the sidewalks on each side of the west approach of the Ogden avenue viaduct. The viaduct is the same one referred to in Chicago v. Pittsburg, Cincinnati, Chicago & St. Louis Railroad Company, General Number 14258, ante, p. 403. As the facts and circumstances are alike in the two cases, except that here we are concerned with the west approach, while in the other case the east approach, including a part thereof running into Campbell avenue, was involved, what we there said must control the decision in this case. The judgment of the Municipal Court will therefore be affirmed. Affirmed.